Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 9 March 1807
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Atkinson March 9th. 1807

It is a long time my Dear Sister, since I have written to you; but I consider it a priviledge that we can think of our Friends,  animate our Souls by a view of their useful lives, & refresh ourselves by a retrospect of past scenes, when we cannot find one leisure moment to visit them, or impress our Ideas upon paper.—
Ever since Thansgiving we have had one, or other of our Family sick in bed, or confined to their Room. We have had a large Family all winter, & we ought to be grateful to heaven, that we are continued in Being, while so many of our dear Friends in the Course of the last year, are numbered among the Dead. My eldest Brother Oakes Shaw, I see by the publick Papers, has finished his ministry on Earth, & is now, I hope, joined the redeemed of the Lord—Every valuable connection taken from us, should increase our zeal in the service of our heavenly Master. And when we see that our Day is far spent, may we be found with our Lamps trimed & burning, ready to attend our final summons. It was painful to me, that I could not see you last Fall. Oh! how rejoiced I should have been, to have had the President & my Sister made us such a friendly visit, as they kindly intended, but though we were disappointed of that honour, I hope, it will be put into your hearts, to make us a visit this Spring—Perhaps the weather may be more salubrious, & much more pleasant when the days are growing longer, & when Nature assumes her most mild & charming aspect,—than when the falling leaves lie whithered upon the sable ground, & Earth with a mournful face, sees the Herald of the shortest Days, when she must be buried in cold, & ice—& Snow—
All the Ideas respecting the advanced age of our friends had fully impressed my mind, before I received your last letter, & the uncertainty of life, & of ever seeing each other again are often in my thoughts—But hope, is the balm of Life, & the pleasure of seeing each others Face, I fondly cherish—
My Son was very unfortunate in the time of his visit here—My help were all sick, & I could not speak scarcely one word, Lydia has had a disorder, a humour in her feet, which has for six weeks disenabled her from walking, & Nabby Leach was sick a bed—And Abby had just got about house—I pitied myself, & him too, poor little George, will never want to come again. Though I was relieved at my Lungs so as to speak by monday, though it hurt me, that I dare not say much—George appeared very fond of my Son—& he is really a fine child—He had two new hankercheifs, which Abby hemed, marked one, but had not time to mark the other—If miss Susan will mark it for him I will thank her—
Mr Peabody was at Haverhill, & heard that Miss Adams was very sick—You my Sister have suffered  greatly in the same way, & know how to pity her.
My Love, & tender regards to all your family, & my Brother & Sister Cranch—
The Stage calls, & I can only add what I always am, your affectionate / Sister
Elizabeth Peabody